Title: From John Adams to Theodore Lyman, Jr., 18 January 1817
From: Adams, John
To: Lyman, Theodore, Jr.



Dear Sir
Quincy January 18th 1817

I ought long ago to have acknowledged my obligation to you for the loan of Grim who has afforded me a sumptuous feast for many months. In several of his scenes, most characteristic of the age, I was present and a witness, and could add some comical circumstances, that he has omitted. This philosophy, which was nearly that of Pythagoras, is as credible & intelligible to me, as that of the Shaking Quakers, whose learned writings I have also lately read; and both have contributed, more & more to convince me that Ignorance & absurdity are divisible like matter, in infinitum.—Nevertheless, neither Atheists nor Quakers, have, to borrow a well known phrase of an American philosopher “broke my leg, or picked my pocket.” I would not therefore persecute either. Let both have a care however, how they thrust their hands into my pockets or strike my legs like Epictetus’s master
Accept my congratulations upon the restoration of your health. present kind compliment to your father & your Mother. thanks for her obliging offer to send me, more of your French Literature. Nothing would be more acceptable; for I have reason to remember the French revolution; and excitements enough of your ardent curiosity to see all its productions
I am Sir with grateful regard, your sincere well wisher & humble Servant
John Adams